Case 1:17-cr-00475-WFK-SMG Document 46 Filed 11/16/18 Page 1 of 2 PageID #: 384

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

 DMP                                               271 Cadman Plaza East
 F. #2014R01413                                    Brooklyn, New York 11201



                                                   November 16, 2018

 By Federal Express and ECF

 Richard Levitt, Esq.
 Levitt & Kaizer
 40 Fulton Street, 23rd Floor
 New York, New York 10038

               Re:      United States v. Dilshod Khusanov
                        Criminal Docket No. 17-475 (WFK)

 Dear Mr. Levitt:

                 Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the
 government hereby furnishes supplemental discovery in the above-referenced matter, which
 is being provided pursuant to the Stipulation and Order dated January 10, 2018. This
 disclosure supplements the government’s prior production of unclassified discovery under
 cover of letter dated January 10, 2018 and prior production of classified discovery under
 cover of letter dated July 27, 2018.

               The government renews its request for reciprocal discovery from the
 defendant.

               On the flash drive previously provided by the defendant, the government
 hereby discloses the following materials:

                     • A forensic report and forensic image of an Apple iPhone 6 seized from
                       the defendant, contained in an electronic folder bearing Bates number
                       KHUSANOV 000001;

                     • Documents reflecting communications, including telephone calls and
                       text messages, by the defendant, bearing Bates numbers KHUSANOV
                       000002 – KHUSANOV 000454;
Case 1:17-cr-00475-WFK-SMG Document 46 Filed 11/16/18 Page 2 of 2 PageID #: 385



                   • Documents reflecting Internet browsing history by the defendant,
                     bearing Bates numbers KHUSANOV 000455 – KHUSANOV 000676;
                     and

                   • Documents reflecting electronic mail communications by the
                     defendant, bearing Bates numbers KHUSANOV 000677 –
                     KHUSANOV 000715.

                If you have any questions or requests regarding further discovery or a
 disposition of this matter, please do not hesitate to contact me.


                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/ Douglas M. Pravda
                                                   Douglas M. Pravda
                                                   Alexander A. Solomon
                                                   David K. Kessler
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000


 Enclosures (KHUSANOV 000001 – KHUSANOV 000715)

 cc:    Clerk of the Court (WFK) (by ECF) (without enclosures)




                                               2
